DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Office has carefully considered Applicant’s amendments and accompanying remarks dated 05/05/2021.  Applicant’s amendments to the claims have been entered and are made of record.  Applicant has modified claims 1, 3-8, 10, 12, 14, 15, 17 and 18; added new claims 20-23 and cancelled 9, 11 and 13.  The pending claims under review at this time are 1-8, 10, 12, and 14-23, all of which stand rejected. 
Applicant’s amendment to Claim 1 overcomes the objection made in the previous office action where Claim 1 was objected to because of the following informalities: please remove the reference character of “foam layer (11)” in the last line of Claim 1.  This is to be consistent as the other layers are not referenced in the current claims.  This objection has been resolved and is now withdrawn. 
Applicant’s amendment to Claim 18 also resolves the 35 U.S.C. 101 issue.  This rejection is also withdrawn.
Applicant’s amendments to Claims 4-6, 14, 15, and 18 also resolves the 35 U.S.C. 112 issues raised in the previous office action.  This rejection is also withdrawn. 
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-8, 10, 12 and 14-23 have been considered but are moot because the new ground of rejection does not rely on the combination references.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1, 2, 4, 5, 7, 8, 10, 12, 14-18 and 20-23 is/are rejected under 35 U.S.C. 102 (a) (1 or 2) as being anticipated by EP 1670639 B1 issued to Kampke et al. in view of USPUB 2009/0270524A1 issued to Oka et al.
	Regarding modified Claims 1 and 14, where Applicant seeks an exterior structural trim part for a vehicle, comprising: an area comprising at least three layers superposed and laminated together to form a structural unit, wherein two outer layers are compressed and consolidated fibrous layers, and wherein an inner layer situated in-between the two fibrous outer layers is an impervious polyester foam layer-
	Kampke et al discloses making exterior structural trim component for a vehicle, by disclosing multi-layer trim piece for vehicles, which can be used for underbody panels or wheel covers in which the underbody panels or wheel covers are used to prevent stones thrown by tires from hitting the vehicle at a relatively high speed, thereby 
	The produced composite cladding piece for a vehicle, in particular a motor vehicle, comprising a core layer, formed from a foam of a polyolefin and covered on both sides by a coating layer. Each coating layer is made from a polyolefin matrix film, reinforced with long reinforcement fibres, whereby the proportion of the reinforcement fibres in the coating layer is in the range of 10 to 50 wt. % and particularly in the range 20 to 30 wt. % and the reinforcement fibres have a length of ≥ 12.5 mm. The ratio of the thickness S of the core layer to the thickness of one of the coating layers is in the range 6.0 to 15.0.
	The multilayer trim has a sandwich structure comprising a core layer and two cover layers on both sides of the core layer, the cover layers comprising glass fibres and/or natural fibres as reinforcing fibres, preferably comprising a matrix resin in the cover layer, which is composed of a thermoplastic material, preferably a polyolefin-based material such as polypropylene. In one embodiment, the cover layer is formed from a non-woven fabric comprising glass fibers and/or natural fibers and thermoplastic fibers, the two components then being pressed under the action of heat. The core layer is preferably a closed-cell foamed structure made of a thermoplastic material, in particular a polyolefin such as polypropylene, so that neither the core layer nor the cover layer absorbs water if the foam is a closed-cell structure, thereby making it impervious. In order to manufacture the multi-layer decoration, two cover layers are arranged on opposite sides of the core layer formed by the foam structure and heated from the outside. When the forming or melting temperature is reached, the multilayer 
	Kampke et al. fails to teach that the foam layer is compositionally a polyester. 
	This is remedied by the teachings of Oka et al. 
Kampke and Oka et al are from the same art of endeavor as they both create molded composites using foams and different materials such as films, fibers, sheets, etc. 
	Oka et al teaches using polylactic acid + (polyester see 0009-0012) foams in low in the load in global environment and high in heat resistance, moldability and compression strain recovery, and this polylactic acid foam can be applied to a wide variety of uses where polyolefin resin foam has been used conventionally, including interior members of vehicles, heat insulator, cushioning medium, packing material, base of pressure sensitive adhesive tapes, and joint filler for tiles.  At 0060, the instant reference teaches that the polylactic acid foam may be in the form of sheets, blocks, grains, or other different shapes, and the foam also may be of the closed cell type or the open-cell type. Furthermore, the foam may be crosslinked or non-crosslinked.
	Therefore, a person having ordinary skill in the art before the effective filing date of the invention would have found it obvious to have used the foam of Oka et al in place of the polyolefin foam of Kampke et al.  One would have been motivated to do so to create a composite where the key features of shock resistance, flexibility and biodegradability are exalted in the final product formed.
	Regarding Claim 2, where Applicant seeks that the exterior structural trim part according to claim 1, whereby the area of the trim part not containing the structural unit comprises at least one of the outer fibrous layers compressed and consolidated; 
	Regarding modified Claim 4, where Applicant seeks that the exterior trim part according to claim 3, whereby the filler fibres are thermoplastic fibers; Applicant is directed to 0007, 0013-0019, 0027-0029 of the Kampke et al reference where the composition of the fiber may be thermoplastic.
	Regarding modified Claim 5, where Applicant seeks that the exterior trim part according to claim 3, whereby the thermoplastic binder is either a copolymer of polyester or a polyamide; Applicant is directed to 0013, 0030-0032 where the instant reference teaches that polyester is used.   
	Regarding modified Claim 7, where Applicant seeks that the exterior trim part according to claim 3, whereby the filler fibers are staple fibres or endless filaments; Applicant is directed to 0007 where the instant reference teaches that the fibers have a length of ≥ 12.5 mm.  
	Regarding modified Claim 8, where Applicant seeks that the exterior structural trim part according to claim 1, whereby the polyester foam layer has an approximate thickness of 2mm to 15 mm; Applicant is directed to 0008, where the instant reference teaches that the thickness in the range of 2 to 5 mm.
	Regarding modified Claim 10, where Applicant seeks that the exterior structural trim part according to claim 1, whereby at least one of the compressed and consolidated fibrous layers in the area of the structural unit has an approximate thickness of less than 0.5 mm to 3mm; Applicant is directed to 0008, where the instant reference teaches that the fiber nonwoven having a thickness in the range of 0.3 to 0.7 mm.

	Regarding modified Claim 12, where Applicant seeks that the exterior structural trim part according to claim 1, whereby at least one of the fibrous layers has an area weight of less than 200 to1500 g/m2 ; Applicant is directed to Claims 8, 9 and 12 of Kampke et al.
	Regarding modified Claim 15, where Applicant seeks that the exterior structural trim part according to claim 1, whereby the polyester foam layer is closed cell foam; Applicant is directed to 0011, where the instant reference teaches that the foam is closed cell. Oka et al teach the use of polyester closed cell foams as shown above at Claim 1.
	Regarding Claim 16, where Applicant seeks that the exterior structural trim part according to claim 1, further comprising an adhesive layer between the fibrous layer and the polyester foam layer; Applicant is directed to 0022 alludes to the use of glues. 
	Regarding modified Claim 17, where Applicant seeks that the exterior structural trim part according to claim 1, further comprising at least one of a film layer, a nonwoven scrim layer, a heat radiating layer, a metal film, or a heat radiating coating layer, superposed and laminated to the outer surface of at least one of the outer consolidated fibrous layers; Applicant is directed to 0022 where the use of additional layers such as outer cover layers, films or cover fleeces are shown.
	Regarding modified Claim 18, where Applicant seeks an under body or engine bay trim part comprising the exterior structural trim part according to claim 1; Applicant is directed to 0002-0006 of Kampke et al.
Regarding new Claim 20, where Applicant seeks that the exterior trim part according to claim 3, wherein the filler fibers are polyester staple fibers and the binder comprises co-polyester binder fibers, or bicomponent staple fibers, or conjugate staple fibers; Applicant is directed to 0007 where Kampke et al teach that the fibers have a length of ≥ 12.5 mm, for the composition see 0007, 0013-0019, 0027-0032.
	Regarding new Claims 21 and 22, where Applicant seeks that the exterior structural trim part according to claim 1, wherein the compression modulus of the polyester foam layer is at least about 30 MPa; and that the polyester foam layer has a bending modulus of 200-300 MPa; Regarding the resultant properties of compression or bending modulus of the polyester foam layer, it is the position of the Office that the combination of Kampke and Oka et al. meet said limitations. Support for said assumption is found in the use of the closed cell polyester foam in the same or almost the same dimensions, as Applicant and as such it is reasonable to presume that said properties is integral to the foam being used.  Support for said presumption is found in the use of like materials.  The burden is upon Applicant to prove otherwise.  In re  Fitzgerald 205 USPQ 594.  In addition, the presently claimed properties as set forth above, it would obviously have been present once the combination of the Kampke and Oka et al. product is provided.  Note In re Best, 195 USPQ at 433, footnote (CCPA 1977) as to the providing of this rejection made above under 35 USC 102.  Reliance upon inherency is not improper even though rejection is based on Section 103 instead of Section 102. In re Skoner, et al. (CCPA) 186 USPQ 80.

	Regarding new Claim 23, where Applicant seeks that the exterior structural trim part according to claim 1, wherein the polyester foam layer has a density of 60-200 kg.m-3; Applicant is directed to 0012 of the Kampke reference, where the converted range overlaps.
	Claims 3, 6, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over EP 1670639 B1 issued to Kampke et al in view of USPUB 2009/0270524 issued to Oka et al, further in view of CN 103443342A  (the English equivalent of 20140050886A1 is being used to cite paragraphs).
	Regarding Claims 3, 6 and 19-The combination of Kampke and Oka et al. teaches what is set forth above and most importantly the required sandwich structure of the outer fibrous layer and the inner meat closed cell polyester foam.  
	Kampke do not clearly suggest that the fibrous layers are filler fibers and a thermoplastic binder resin which forms small binding points, that sheath/core binder fibers are used or that the binder is compositionally PA-66 and modified polymers (Co Polyester (CO-PET) as an example 0012).  It is natural for a skilled artisan to look to the prior art in industry to search for known materials that would make up the fibrous layers and thermoplastic resins to select suitable materials for use in exterior structural trim components. 

	Burgin et al. disclose making moulded multilayer linings for in particularly the engine compartment of motor vehicles having comparable heat insulating and sound proofing properties, but which are lighter and maintain their structure over long time exposure to the thermal load in the area of use.  The pressurized steam moulded multilayer lining according to the invention comprises a first layer forming a reinforcement layer made of a blended web of polyamide matrix material in the form of powder or fibres or flakes and reinforcement fibres, and at least a second layer chosen from an polyurethane foam layer. or a heat reflecting layer, or a second reinforcement layer made of a blended web of reinforcement fibres and polyamide matrix material in the form of powder or fibres or flakes, and whereby due to the pressurized steam moulding, all layers are laminated together and all available blended webs are consolidated to form porous reinforcement layers.
	Burgin et al further disclose that the melting temperature of the selected thermoplastic binder is lower than the melting temperature of the filler fiber.  Therefore, a skilled artisan before the effective filing date of the invention would have selected a polyester copolymer having a melting temperature lower than that of the polyester fiber as the thermoplastic binder on the basis of the principle of similar compatibility on the basis of increasing compatibility in Kampke’ s composite to arrive at the claimed invention. 
Conclusion
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Applicant is directed to the PTO -892 where pertinent  prior art is listed for review.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARTI R SINGH-PANDEY whose telephone number is (571)272-1483.  The examiner can normally be reached on Monday-Thursday 8:30-3:00 and 8:00-10:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, D Lawrence Tarazano can be reached on 571-272-1515.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 


/ARTI SINGH-PANDEY/
Primary Patent Examiner
Art Unit 1796



ASP